Guerry, J.
1. In an action on a promissory note which provides for the payment of attorney’s fees, an allegation that the ten days’ notice required by law in order to bind for such fees has been given, is not subject to special demurrer on the ground that no copy of such notice is attached to the petition. McNatt v. Citizens & Southern Bank, 20 Ga. App. 755 (93 S. E. 271).
2. A special demurrer complaining that no copy of the alleged deed to secure the debt evidenced by the note sued on is attached to the petition is not meritorious, where a full description of the deed with the property described therein is set out in the petition. Lynah v. Citizens & Southern Bank, 136 Ga. 344 (71 S. E. 469). However, if there was any error in overruling this ground of the demurrer, it appears to be harmless, for the defendant in his answer admitted a prima facie case. See Wrightsville & Tennille R. Co. v. Vaughan, 9 Ga. App. 371 (71 S. E. 691); Cline v. Nelson, 46 Ga. App. 600 (168 S. E. 70).
3. A grantee in a security deed is under no duty to the grantor to have the deed recorded. Such a deed, as between the original parties, is valid irrespective of whether it is recorded or not. It is only as against third persons, acting in good faith without notice, that recording is required. Cooper v. Bacon, 143 Ga. 64 (84 S. E. 123).
4. In the state of the record in this court, we find no error on the part of the trial judge in directing a verdict; and the judge of the superior court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., coneur.